         Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 1 of 8




                     IN THE UNITED STATE DISCTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

MICHAEL DUNSTON,                            )
                                            )
                                              CIVIL ACTION NO.:
              Plaintiff,                    )
                                            )
                                              Removed from the Superior Court
v.                                          )
                                              of Fulton County
                                            )
MEREDITH CORPORATION,                       )
                                              State Court Case No. 2021CV348799
                                            )
              Defendant.                    )
                                            )

                                NOTICE OF REMOVAL

         Defendant Meredith Corporation (“Meredith”), by and through the

undersigned counsel, hereby gives Notice of the Removal of the above-styled action

to this Court from the Superior Court of Fulton County, Georgia. Meredith removes

the state court action under 28 U.S.C. §§ 1332, 1441(a), and 1446, on the factual and

legal grounds discussed below.

                   STATE COURT ACTION PLEADING AND PROCESS

         1.        Plaintiff, Michael Dunston (“Plaintiff”), commenced the above-

captioned action in the Superior Court of Fulton County, Georgia on April 28, 2021,

by filing his Complaint in the case styled Michael Dunston v. Meredith Corporation,

Civil Action File No. 2021CV348799 (the “State Court Action”).



4816-5725-5658.2
      Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 2 of 8




      2.       On May 6, 2021, Meredith was served with a Summons and a copy of

the Complaint. See Ex. 1, Service Copy of Complaint with Transmittal of Process.

      3.       Pursuant to 28 U.S.C. 1446(a), a complete copy of the file from the

State Court Action, including copies of all pleadings, process, orders, and other

documents filed in the State Court Action are attached hereto as Exhibit 2.

      4.       This Notice of Removal is timely because it is filed within the thirty-

day period prescribed by 28 U.S.C. § 1446(b).

      5.       This action arises from Plaintiff’s employment with Meredith

Corporation.

      6.       In his Complaint, Plaintiff alleges twelve (12) distinct causes of action

against Meredith including: Count I – Discrimination; Count 2-Breach of Contract;

Count 3-Retaliation for Protected Activity; Count 4-Conspiracy to Violate Civil

Rights by Denying Access to EEOC Complaint Process; Count 5-Conspiracy to

Deprive Constitutional Rights; Count 6-Breach of Duties of Good Faith and Fair

Dealing; Count 7-Defamation; Count 8- Intentional Infliction of Emotional Distress;

Count 9-Negligent Infliction of Emotional Distress; Count 10-Wrongful

Termination; Count 11-Punitive Damages; Count 12-Disparate Impact.

      7.       Venue is proper in this Court because Plaintiff filed his Complaint in

the Superior Court of Fulton County, Georgia which is located in the Northern


                                            2
      Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 3 of 8




District’s jurisdiction. 28 U.S.C. § 1441(a).

      8.     The Court has original jurisdiction over the State Court Action under

28 U.S.C. § 1332 because all of the parties are citizens of different states and the

amount in controversy exceeds $75,000.

                         DIVERSITY OF CITIZENSHIP

      9.     Upon information and belief, at the time this action was filed and at all

times since, Plaintiff was a citizen of the state of Georgia.

      10.    At the commencement of this action and at all times since, Meredith

was and continues to be an Iowa corporation with its principal place of business in

Des Moines, Iowa. Therefore, Meredith is a citizen of Iowa for the purposes of

diversity jurisdiction under 28 U.S.C. § 1332 (c)(1) (providing that a corporation is

a “citizen of any State by which it has been incorporated and of the State where it

has its principal placed of business”); see also Hertz Corp. v. Friend, 559 U.S. 77,

92-93 (2010) (providing that a corporation’s principal placed of business is the place

where “a corporation’s officers direct, control and coordinate the corporation’s

activities,” which is typically “the place where the corporation maintains its

headquarters”).

      11.    As demonstrated above, Meredith is not a citizen of the State of Georgia

and complete diversity of citizenship exists between Plaintiff and Meredith.


                                           3
      Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 4 of 8




                         AMOUNT IN CONTROVERSY

      12.    Plaintiff pleads damages, including “the full value of past and future

medical expenses; past and future lost wages, lost promotions, lost job opportunity,

and lost value in exposure and media prestige.” (Exhibit 2).

      13.    Plaintiff also pleads damages for “mental and physical pain and

suffering and emotional distress”; punitive damages; and attorney’s fees. (Exhibit

2).

      14.    Plaintiff’s claim for breach of contract alleges that he was terminated

“on or about, May 21, 2020, thereby breaching the employment contract, that did

not expire until, on or about, July 2, 2021.1” (Exhibit 2, at ¶ 73).

      15.     By the terms of his employment agreement, Plaintiff earned

$129,075.00 per year. (Exhibit 3, Plaintiff’s Employment Agreement).

      16.     Based on the allegations in the Complaint, Plaintiff’s termination

occurred more than one year ago as of the date of this filing. Plaintiff’s alleged lost

wages are, therefore, equivalent to at least one year of his salary, or $129,075.00.

      17.     If Plaintiff prevails on his claims as alleged, his lost wages, or “back

pay” alone will exceed the $75,000 minimum threshold for diversity jurisdiction.


1
 Defendant notes that in other sections of his Complaint, Plaintiff alleges that the
contract expired on July 2, 2020, rather than July 2, 2021. (Exhibit 2, ¶ 4).

                                          4
      Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 5 of 8




      18.    It is therefore beyond legitimate dispute that, given the various

categories of damages asserted by Plaintiff, the jurisdictional amount in controversy

requirement is met. See, e.g. Parker v. Progressive Mountain Insurance Company,

Civil Action No. 5:20-cv-00202-TES, 2020 WL 4001004, at *2 (M.D. Ga. Jul. 15,

2020) (noting that due to plaintiff’s medical bills amounting to over $44,000 “to

date,” the court could rely “on its experience and common sense to determine that

considering potential lost wages and general damages,” the amount in controversy

had been met).

      Respectfully submitted this 27th day of May, 2021.

                                             BAKER & HOSTETLER LLP
                                             /s/ Eric L. Barnum
                                             Eric L. Barnum
                                             Ga Bar No. 039305
                                             ebarnum@bakerlaw.com
                                             Mitchell A. Robinson
                                             Ga Bar No. 457665
                                             marobinson@bakerlaw.com
                                             Lindsay M. McCall
                                             Ga Bar No. 731830
                                             lmccall@bakerlaw.com
                                             1170 Peachtree Street,
                                             Suite 2400
                                             Atlanta, GA 30309-7676
                                             T: (404) 459-0050
                                             F: (404) 459-5734

                                             Attorneys for Defendant



                                         5
      Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 6 of 8




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 5.l of the United States District Court of the Northern

District of Georgia, the undersigned certifies that the foregoing submission to the

Court was computer-processed, double-spaced between lines, and used Times New

Roman font of 14-point size.

                                             /s/ Eric L. Barnum
                                             Eric L. Barnum
                                             Ga. Bar No. 039305
                                             ebarnum@bakerlaw.com




                                         6
      Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 7 of 8




               IN THE UNITED STATE DISCTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MICHAEL DUNSTON,                            )
                                            )
                                              CIVIL ACTION NO.:
          Plaintiff,                        )
                                            )
                                              Removed from the Superior Court
v.                                          )
                                              of Fulton County
                                            )
MEREDITH CORPORATION,                       )
                                              State Court Case No. 2021CV348799
                                            )
          Defendant.                        )
                                            )

                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

NOTICE OF REMOVAL was filed via the Court’s CM/ECF system, and served

via certified mail to counsel of record for Plaintiff:

Shawn McCullers
The McCullers Litigation Group, LLP
1984 Howell Mill Rd.
PO Box 250071
Atlanta, GA 30325

Dated: May 27, 2021.

                                               BAKER & HOSTETLER LLP

                                               /s/ Eric L. Barnum
                                               Eric L. Barnum
                                               Ga Bar No. 039305
                                               ebarnum@bakerlaw.com
                                               Mitchell A. Robinson

                                           7
Case 1:21-cv-02220-MLB-AJB Document 1 Filed 05/27/21 Page 8 of 8




                                   Ga Bar No. 457665
                                   marobinson@bakerlaw.com
                                   Lindsay M. McCall
                                   Ga Bar No. 731830
                                   lmccall@bakerlaw.com
                                   1170 Peachtree Street
                                   Suite 2400
                                   Atlanta, GA 30309-7676
                                   T: (404) 459-0050
                                   F: (404) 459-5734

                                   Attorneys for Defendant




                               8
